EXHIBIT 10.14
 
INTERCREDITOR SUBORDINATION AGREEMENT


THIS INTERCREDITOR SUBORDINATION AGREEMENT (“Agreement”), dated this 27th day of
June, 2012, is made by and between HAVI ENTERPRISES, LLC (“HAVI”), TONAQUINT,
INC. (“Tonaquint”), and CORD BLOOD AMERICA, INC. (“CBAI”).


RECITALS


HAVI has previously loaned funds to CBAI (such loan is referred to as the “HAVI
Loan”).


The outstanding balance of the HAVI Loan is less than $25,000.


The HAVI Loan is secured by the assets of CBAI, as evidenced by that certain
UCC1 Financing Statements previously filed with the Nevada Secretary of State on
January 16, 2012 (such Financing Statement, together with any other financing
statements that have been filed for the benefit of HAVI in Nevada or any other
jurisdiction, are referred to as the “HAVI Financing Statements”).


Pursuant to that certain Securities Purchase Agreement of even date herewith
(“Purchase Agreement”), by and between CBAI and Tonaquint, CBAI has issued to
Tonaquint that certain Secured Convertible Promissory Note dated June __, 2012,
in the face amount of $1,252,000 (the “Note”).  The Note is secured by all
assets of CBAI and its U.S. subsidiaries (collectively, the “Collateral”), as
evidence by that certain Security Agreement of even date herewith (“Security
Agreement”), by and among CBAI and its U.S. subsidiaries, and Tonaquint.


Pursuant to the terms of the Purchase Agreement, Tonaquint has agreed that the
HAVI Loan will have priority over the Note and Tonaquint’s security interest in
Collateral to the maximum amount of $25,000.


As a condition to entering into the Purchase Agreement and the Security
Agreement, Tonaquint has required HAVI to execute this Agreement to subordinate
its security interest in the Collateral to Tonaquint’ s interest in the
Collateral to the extent HAVI’s interest exceeds $25,000.  HAVI is willing to
agree to such subordination on the terms and conditions set forth below.


In consideration of the premises, the parties hereto agree as follows:


AGREEMENT


1. PRIORITY; ADVANCES.  The parties hereby agree that HAVI has priority over the
Collateral to the extent of the debt currently owing by CBAI to HAVI as of the
date of this Agreement; provided that such amount may not exceed $25,000.  Any
future advances to CBAI or its subsidiaries by HAVI will be subordinate to
Tonaquint’s security interest in the Collateral.  To the extent the outstanding
balance of the HAVI Loan exceeds $25,000 as of the date of this Agreement and to
the extent the outstanding balance of the HAVI Loan increases in future, such
excess amount shall be subordinate to the Note and Tonaqunit’s security interest
in the Collateral.


2. FORECLOSURE. HAVI hereby acknowledges that Tonaquint has certain foreclosure
rights under the Security Agreement and the Uniform Commercial Code in the event
of a default under the Note or the Purchase Agreement. In the event Tonaquint
commences foreclosure upon all or any part of the Collateral, HAVI hereby
consents and authorizes Tonaquint to proceed with such foreclosure actions
subject only to the following: (i) up to a maximum of $25,000 of the initial
proceeds generated from any sale of the Collateral will be paid to HAVI in
connection with its priority interested identified in Section 1 above, (ii)
thereafter, proceeds from the sale of Collateral will be applied to the then
outstanding balance of the Note (and other expenses incurred in such foreclosure
action(s) as permitted by the Security Agreement and the UCC), and (iii) any
additional proceeds from the sale of Collateral will next be applied to any debt
still held by HAVI that is subordinate to the Note pursuant to the priority
established in Section 1 above.


3. WAIVER. So long as Tonaquint complies with the terms of this Agreement, HAVI
hereby covenants and agrees not to challenge the effectiveness of Tonaquint’ s
security interest in the Collateral, or to challenge or interfere directly or
indirectly with Tonaquint’s right to foreclose on the Collateral.
 
 
1

--------------------------------------------------------------------------------

 


DATED:  June 27, 2012
 
 

  [ex1015.jpg]    

 
 2

--------------------------------------------------------------------------------